Name: Council Implementing Regulation (EU) 2018/12 of 8 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 9.1.2018 EN Official Journal of the European Union L 4/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/12 of 8 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 22 December 2017, the United Nations Security Council adopted Resolution 2397(2017) which added sixteen persons and one entity to the list of natural and legal persons, entities and bodies subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EU) 2017/1509 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2018. For the Council The President E. KRALEVA (1) OJ L 224, 31.8.2017, p. 1. ANNEX The following persons and entity are added to the list of persons and entities referred to in Article 34(1) and 34(3) as set out in Annex XIII to Regulation (EU) 2017/1509: (a) Natural persons Name Alias Identifying information Date of UN designation Statement of reasons 64. CH'OE SO'K MIN DOB: 25.7.1978 Nationality: DPRK Gender: male 22.12.2017 Ch'oe So'k-min is an overseas Foreign Trade Bank representative. In 2016, Ch'oe So'k-min was the deputy representative of the Foreign Trade Bank branch office in that overseas location. He has been associated with cash transfers from that overseas Foreign Trade Bank office to banks affiliated with North Korean special organizations and Reconnaissance General Bureau operatives located overseas in an effort to evade sanctions. 65. CHU HYO'K Ju Hyok DOB: 23.11.1986 Passport No 836420186 issued 28.10.2016 expires 28.10.2021. Nationality: DPRK Gender: male 22.12.2017 Chu Hyo'k is a North Korean national who is an overseas Foreign Trade Bank representative. 66. KIM JONG SIK Kim Cho'ng-sik YOB: 1967-1969. Nationality: DPRK Gender: male Address: DPRK 22.12.2017 A leading official guiding the DPRK's WMD development efforts. Serving as Deputy Director of the Workers' Party of Korea Munitions Industry Department. 67. KIM KYONG IL Kim Kyo'ng-il Location: Libya DOB: 1.8.1979 Passport No 836210029. Nationality: DPRK. Gender: male 22.12.2017 Kim Kyong Il is a Foreign Trade Bank deputy chief representative in Libya. 68. KIM TONG CHOL Kim Tong-ch'o'l DOB: 28.1.1966 Nationality: DPRK Gender: male 22.12.2017 Kim Tong Chol is an overseas Foreign Trade Bank representative. 69. KO CHOL MAN Ko Ch'o'l-man DOB: 30.9.1967 Passport No 472420180 Nationality: DPRK Gender: male 22.12.2017 Ko Chol Man is an overseas Foreign Trade Bank representative. 70. KU JA HYONG Ku Cha-hyo'ng Location: Libya DOB: 8.9.1957 Nationality: DPRK Gender: male 22.12.2017 Ku Ja Hyong is a Foreign Trade Bank chief representative in Libya 71. MUN KYONG HWAN Mun Kyo'ng-hwan DOB: 22.8.1967 Passport No 381120660 expires 25.3.2016. Nationality: DPRK Gender: male 22.12.2017 Mun Kyong Hwan is an overseas Bank of East Land representative. 72. PAE WON UK Pae Wo'n-uk DOB: 22.8.1969 Nationality: DPRK Passport No 472120208 expires 22.2.2017 Gender: male 22.12.2017 Pae Won Uk is an overseas Daesong Bank representative. 73. PAK BONG NAM Lui Wai Ming; Pak Pong Nam; Pak Pong-nam DOB: 6.5.1969. Nationality: DPRK Gender: male 22.12.2017 Pak Bong Nam is an overseas Ilsim International Bank representative. 74. PAK MUN IL Pak Mun-il DOB: 1.1.1965 Passport No 563335509 expires 27.8.2018. Nationality: DPRK Gender: male 22.12.2017 Pak Mun Il is an overseas official of Korea Daesong Bank. 75. RI CHUN HWAN Ri Ch'un-hwan DOB: 20.8.1965 Passport No 563233049 expires 11.3.2019. Nationality: DPRK Gender: male 22.12.2017 Ri Chun Hwan is an overseas Foreign Trade Bank representative. 76. RI CHUN SONG Ri Ch'un-so'ng DOB: 30.10.1965 Passport No 654133553 expires 11.3.2019. Nationality: DPRK Gender: male 22.12.2017 Ri Chun Song is an overseas Foreign Trade Bank representative. 77. RI PYONG CHUL Ri Pyo'ng-ch'o'l YOB: 1948 Nationality: DPRK Gender: Male Address: DPRK 22.12.2017 Alternate Member of the Political Bureau of the Workers' Party of Korea and First Vice Director of the Munitions Industry Department 78. RI SONG HYOK Li Cheng He DOB: 19.3.1965 Nationality: DPRK Gender: male 22.12.2017 Ri Song Hyok is an overseas representative for Koryo Bank and Koryo Credit Development Bank and has reportedly established front companies to procure items and conduct financial transactions on behalf of North Korea. 79. RI U'N SO'NG Ri Eun Song; Ri Un Song DOB: 23.7.1969 Nationality: DPRK Gender: Male 22.12.2017 Ri U'n-so'ng is an overseas Korea Unification Development Bank representative. (b) Legal persons, entities and bodies Name Alias Location Date of UN designation Other information 54. MINISTRY OF THE PEOPLE'S ARMED FORCES (MPAF) Pyongyang, DPRK 22.12.2017 The Ministry of the People's Armed Forces manages the general administrative and logistical needs of the Korean People's Army